Title: To Thomas Jefferson from James Madison, 13 May 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. May 13. 1783
        
        Marbois lately took occasion in our family to complain of ungenerous proceedings of the British against individuals as well as against their enemies at large and finally signified that he was no stranger to the letter transmited to Congress which he roundly avered to be spurious. His information came from Boston where the incident is said to be no secret, but whether [it] be the echo of letters from Philada. or has transpired from the correspondence of Mr. Adams to his private friends is uncertain. This conversation passed during my absence in New Jersey, but was related to me by Mr. Carrol.
        A project for a treaty of commerce with Britain has been reported by Secretary foreign affairs and is now in the hands of a committee. The objects most at heart are first a direct trade between this country and the West Indies. Second a right of carrying between the later and other parts of the British empire. Thirdly the right of carrying from West Indies to all other parts of the world. As the price of these advantages it is proposed that we shall ad[mit] British subjects to equal privileges with our own citizens. As to the 1st object it may be observed that the bill lately brought in British parliament renders it probable that it may be obtained without such a cession. As to the second that it concerns eastern states cheifly and as to the third that it concerns them alone. Whilst the privilege to be ceded will cheifly if not alone affect the southern states. The interest of these seems to require that they should retain at least the faculty of giving any encouragement to their own merchants ships or mariners which may be necessary to prevent relapse under scotch monopoly or to acquire a maritime importance. The Eastern states need no such precaution.
        Genl. Washington and Genl. Carlton have had an interview on the subject of arrangements for executing the provisional Treaty. It was interrupted by the sudden indisposition of the latter. In the conversation which took place he professed intentions of evacuating New York and all the posts in the U.S. held by British Garrisons as soon as possible, but did not authorize any determinate or speedy expectations. He confessed that a number of Negroes had gone off with the Refugees since the arrival of the Treaty, and undertook to justify the permission by a palpable and scandalous misconstruction of the Treaty, and by the necessity of adhering to  the proclamations under the faith of which the Negroes had eloped into their service. He said that if the Treaty should be otherwise explained, compensation would be made to the owners and to make this the more easy, a register had been and would be kept of all Negroes leaving N.Y. before the surrender of it by the British Garrison. This information has been referred by Congress to a Committee. But the progress already made in the discharge of the prisoners, the only convenient pledge by which fair dealing on the other side could be enforced, makes it probable that no remedy will be applied to the evil.
        I have sent Mr. Randolph a pamphlet comprehending all the papers which are to be laid before the States relative to the National debt &c., and have desired him to let you have the reading it. The fewness of the copies made it impossible for me to get one for each of you.
        I am Dr Sir your sincere friend
        
          J. Madison Jr.
        
      